        Case 1:19-cv-00450-JB-KRS Document 12 Filed 08/06/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BRYCE FRANKLIN,

               Petitioner,

vs.                                                         No. CIV-19-450 JB/KRS



DWAYNE SANTISTEVEN, Warden, and
the ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

                        Respondents.

                                            ORDER

       THIS MATTER comes before the Court on Respondents’ Motion for an Extension of

Time to Answer Bryce Franklin’s Pro Se Petition for Writ of Habeas Corpus [Doc. 1], [Doc. 11],

filed August 3, 2020.

       Having reviewed the motion, the relevant pleadings, and being otherwise fully informed in

the premises, the Court determines that the motion is well-taken.

       IT IS, THEREFORE, ORDERED that Respondents’ Motion for an Extension of Time to

Answer Robert Saiz’s Pro Se Petition for Writ of Habeas Corpus [Doc. 1], [Doc. 11], is

GRANTED;

       IT IS FURTHER ORDERED that Respondents shall have until September 28, 2020, to

file their answer.

                                       _________________________________________
                                       UNITED STATES MAGISTRATE JUDGE
